t c memo united_states tax_court e warren goss petitioner v commissioner of internal revenue respondent docket no filed date e warren goss for petitioner virginia l hamilton for respondent memorandum opinion laro judge respondent moves the court to enter a decision consistent with a settlement agreement signed by the parties and attached to respondent’s motion as an exhibit we shall grant respondent’s motion petitioner a practicing attorney petitioned the court to redetermine a dollar_figure deficiency in his federal_income_tax and a dollar_figure addition thereto under sec_6651 this case was set for trial on the court’s regular session commencing in denver colorado on date on date the parties met and reached a basis of settlement that settlement was later memorialized in a date letter sent from respondent to petitioner and signed by petitioner and delivered back to respondent the letter states that the parties have reached the following agreement regarding petitioner’s federal_income_tax petitioner has dollar_figure in schedule c gross_receipts petitioner has dollar_figure in schedule c expenses petitioner has dollar_figure in rental income petitioner’s correct filing_status is married_filing_separately petitioner is entitled to the dependency_exemption for one child petitioner is liable for an addition_to_tax under sec_6651 respondent timely mailed the statutory_notice_of_deficiency and is not barred by the statute_of_limitations from asserting the proposed deficiency on date at the calendar of the referenced session respondent’s counsel informed the court that the partie sec_1 unless otherwise indicated section references are to the applicable versions of the internal_revenue_code petitioner resided in boulder colorado when his petition was filed with the court had recently reached a basis of settlement and would like additional time to submit to the court a stipulated decision document reflecting that settlement subsequently after trying unsuccessfully to secure a stipulated decision document from petitioner respondent filed the instant motion with the court the motion states that the computations flowing from the settlement agreement result in a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure addition thereto under sec_6651 in response to respondent’s motion petitioner argues that the settlement agreement is incorrect in that the dollar_figure of rental income shown in the agreement is already reflected in the dollar_figure of gross_receipts also shown in the agreement respondent argues that the dollar_figure of rental income is in addition to the dollar_figure of gross_receipts we have consistently held that settlement agreements are subject_to the application of general principles of contract law see 52_tc_420 supplemented by 53_tc_275 absent a showing of lack of formal consent fraud mistake or some other similar ground a settlement agreement that has led to cancellation of the trial will be upheld see 108_tc_320 affd 208_f3d_205 3d cir petitioner claims that the court should disregard the settlement agreement because he mistakenly signed the agreement not recognizing that the dollar_figure of rental income was listed as a term thereof we disagree that we should disregard the signed agreement for the reason that petitioner states even if petitioner had mistakenly signed the document as claimed such a unilateral mistake is not a sufficient ground to set_aside an otherwise enforceable settlement agreement see 90_tc_315 holding that a unilateral mistake by respondent’s counsel absent misrepresentation by the other party was insufficient to set_aside a settlement agreement such is especially so given that petitioner is a practicing attorney and that his signing of the settlement agreement was on the eve of his trial see id pincite to reflect the foregoing an appropriate order and decision will be entered in accordance with respondent’s computations
